MEMORANDUM OF DECISION.
Robert W. Brammer appeals from his conviction of sexual abuse of a minor, 17-A M.R.S.A. § 254 (1988), following a jury-waived trial in the Superior Court (Oxford County; Perkins, J). It was not an abuse of discretion for the Superior Court to allow the State to amend the complaint on the date of the trial by changing the date of the offense charged. See State v. Lovejoy, 493 A.2d 1035, 1037 (Me.1985). See also State v. Parks, 544 A.2d 1269, 1270 (Me.1988). The amendment neither prejudiced the defendant’s substantial rights nor charged him with an additional or different offense. Lovejoy, 493 A.2d at 1037. On the basis of all the evidence viewed in the light most favorable to the State, the finder of fact rationally could have found beyond a reasonable doubt every element of the crime charged. State v. Barry, 495 A.2d 825, 826 (Me.1985). The victim’s uncorroborated testimony, absent a showing that it was “inherently improbable or incredible or failing the test of common sense,” was sufficient to support the conviction. State v. Pelletier, 534 A.2d 970, 972 (Me.1987). .
The entry is:
Judgment affirmed.
All concurring.